
	
		I
		112th CONGRESS
		2d Session
		H. R. 4468
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the
			 Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To extend the authority to make grants for specified
		  energy property in lieu of tax credits.
	
	
		1.Extension of grants for
			 specified energy property in lieu of tax credits
			(a)In
			 generalSubsection (a) of
			 section 1603 of division B of the American Recovery and Reinvestment Act of
			 2009, as amended by section 707 of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010, is amended—
				(1)by striking
			 or 2011 in paragraph (1) and inserting 2011, or
			 2012, and
				(2)in paragraph
			 (2)—
					(A)by striking
			 after 2011 and inserting after 2012, and
					(B)by striking
			 or 2011 and inserting 2011, or 2012.
					(b)Conforming
			 amendmentSubsection (j) of section 1603 of division B of such
			 Act, as so amended, is amended by striking 2012 and inserting
			 2013.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
			
